MEMORANDUM **
Jose Vargas-Cisneros appeals from his 135-month sentence for conspiracy to possess with intent to distribute methamphetamine and aiding and abetting, in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(l)(A)(viii), and 18 U.S.C. § 2.
We reject Vargas-Cisneros’s contention regarding the enforceability of the appeal waiver, and we dismiss the appeal. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005); see also United States v. Ameline, 409 F.3d 1073, 1084 n. 8 (9th Cir.2005) (en banc).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.